United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Clendenin, WV, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-489
Issued: June 2, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 2, 2014 appellant filed a timely appeal of the December 12, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.2
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
traumatic injury on October 12, 2013, as alleged.

1
2

5 U.S.C. §§ 8101-8193.

On appeal, appellant submitted additional evidence. However, the Board may not consider new evidence for the
first time on appeal, pursuant to 20 C.F.R. § 501.2(c).

FACTUAL HISTORY
On October 15, 2013 appellant, then a 40-year-old sales and service distribution
associate, filed a Form CA-1, traumatic injury claim, alleging that on October 12, 2013 she
injured her right shoulder while lifting a parcel. She stopped work on October 16, 2013.
Appellant submitted an August 2, 2013 report from Dr. Brendan O’Hara, Board-certified
in emergency medicine, who treated her for chest pain, shortness of breath, fever, nausea and
chills after undergoing a colonoscopy. In an October 1, 2013 report, Dr. Greta Guyer, a Boardcertified internist, treated appellant for hypothyroidism.
Appellant was treated by a nurse practitioner on October 16, 2013 for a shoulder injury.
She reported that on October 12, 2013, after lifting a heavy package at work, her right shoulder
“popped” and she experienced sharp pain. The nurse practitioner noted a limited range of
motion of the right shoulder and diagnosed injury to the right shoulder and upper arm. In a
return to work slip and a duty status report dated October 16, 2013, she treated appellant for a
shoulder injury. Appellant could return to work on October 21, 2013 with restrictions. An x-ray
of the right shoulder dated October 17, 2013 revealed mild degenerative changes of the
acromioclavicular joint. In an October 23, 2013 attending physician’s report, the nurse
practitioner noted that on October 12, 2013 appellant was carrying a heavy package at work and
her right shoulder “popped.” She noted with a check mark “yes” that appellant’s condition was
caused or aggravated by an employment activity and returned her to work on October 16, 2013
with restrictions. On October 24, 2013 the nurse practitioner diagnosed a shoulder and upper
arm injury.
By letter dated October 28, 2013, OWCP advised appellant that her claim was originally
received as a simple, uncontroverted case which resulted in minimal or no time loss from work.
Appellant’s claim was administratively handled to allow medical payments up to $1,500.00 but
the merits of the claim had not been formally adjudicated. Because she had not returned to full
duty, her claim would be formally adjudicated. OWCP requested that appellant submit
additional information including a comprehensive medical report from her treating physician
which included a reasoned explanation as to how the specific work factors or incidents had
contributed to her claimed right shoulder injury.
In an undated statement, appellant advised that on October 12, 2013 she retrieved a
package for a customer which weighed about 50 pounds and her right shoulder “popped”
resulting in severe pain. She continued to work at the counter but could not use her right hand
and subsequently sought medical treatment. Appellant submitted duty status reports from the
nurse practitioner dated October 24 to December 2, 2013. The nurse practitioner noted that
appellant sustained a right shoulder injury related to her occupation and could return to work on
November 22, 2013 subject to restrictions. In a November 21, 2013 note, she advised that
appellant would remain on restricted duty until December 2, 2013. In a December 6, 2013
attending physician’s report, the nurse practitioner noted that appellant was carrying heavy
packages at work on October 12, 2013 and felt her right shoulder “pop.” She noted with a check
mark “yes” that appellant’s condition was caused or aggravated by an employment activity and
advised that appellant was partially disabled but could return to work with restrictions.

2

In a December 12, 2012 decision, OWCP denied appellant’s claim. It accepted the
October 12, 2013 lifting incident but found that the medical evidence was insufficient to
establish that her right shoulder condition was causally related to the incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time limitation
of FECA, that an injury was sustained in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed is causally related to the
employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or occupational disease.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit medical evidence
to establish that the employment incident caused a personal injury.4
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.5
ANALYSIS
OWCP accepted that appellant worked as a sales and services distribution associate and
on October 12, 2013 she lifted a heavy package and felt her right shoulder “pop.” The Board
finds that appellant did not submit sufficient medical evidence to establish that the diagnosed
degenerative changes of the right shoulder are causally related to the October 12, 2013 work
incident.
Appellant submitted various records from a nurse practitioner dated October 16 to
December 2, 2013, for treatment of her right shoulder after the lifting incident. The nurse
practitioner diagnosed mild degenerative changes of the acromioclavicular joint. The Board has
held that documents signed by a nurse practitioner are not considered probative medical evidence

3

Gary J. Watling, 52 ECAB 357 (2001).

4

T.H., 59 ECAB 388 (2008).

5

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

3

as a nurse practitioner is not a physician as defined under FECA.6 The treatment records from
the nurse practitioner are of no probative medical value in establishing appellant’s claim.
Appellant submitted an August 2, 2013 report from Dr. O’Hara who treated her for chest
pain, shortness of breath, fever, nausea and chills after undergoing a colonoscopy. In an
October 1, 2013 report, Dr. Guyer treated her for hypothyroidism. However, these reports are of
no probative value in establishing the claimed right shoulder injury as they predate the
October 12, 2013 incident and do not pertain to appellant’s right shoulder condition.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that her condition was caused precipitated or aggravated by her employment is
sufficient to establish causal relationship. Causal relationships must be established by
rationalized medical opinion evidence.7 Appellant failed to submit such evidence and OWCP
therefore properly denied her claim for compensation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that her
claimed conditions were causally related to her employment.

6

L.D., 59 ECAB 648 (2008) (a nurse practitioner is not a physician as defined under FECA). See David P.
Sawchuk, 57 ECAB 316 (2006) (lay individuals such as physician’s assistants, nurses and physical therapists are not
competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection defines a “physician” as
surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors and osteopathic practitioners within
the scope of their practice as defined by State law).
7

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

4

ORDER
IT IS HEREBY ORDERED THAT the December 12, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.8
Issued: June 2, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

Effective May 19, 2014, Patricia Howard Fitzgerald was appointed Acting Chief Judge.

5

